 



Exhibit 10.3
June 4, 2007
Mr. Matthew E. Rubel,
2100 West 59th Street,
Mission Hills, KS 66208-1110
Re:   Employment Agreement Amendment
Dear Matt:
          This is an Amendment to Your Employment Agreement (this “Amendment”)
with Payless ShoeSource, Inc., a Delaware corporation (the “Company”). You and
the Company entered into an employment agreement, dated May 20, 2005 (your
“Employment Agreement”). In accordance with the provisions set forth in Section
13(g) of your Employment Agreement, you and the Company hereby amend your
Employment Agreement, effective on the date hereof, as set forth below.

  1.   Section 3(f) of your Employment Agreement is amended in its entirety and
replaced with the following:         “Other Executive Compensation Plans and
Additional Compensation. During your employment, you will be eligible to
participate in all of the Group’s executive compensation plans, including any
management incentive plans, deferred compensation plans (but you will not be
entitled to any benefits under the Payless ShoeSource, Inc. Supplementary
Retirement Plan, nor any successor plan (the “SRP”), unless you are expressly
made eligible by resolution of the Board or a committee thereof), and equity
plans, in which senior executives of the Company participate.”     2.  
Section 4(a) of your Employment Agreement is amended in its entirety and
replaced with the following:         “Employee Benefit Plans. During your
employment, you will be eligible to participate in the Group’s employee benefit
and welfare plans, including plans providing retirement benefits (other than the
SRP), medical, dental, hospitalization,

 



--------------------------------------------------------------------------------



 



      life or disability insurance, on a basis that is at least as favorable as
that provided to senior executives of the Company.”

  3.   Section 6(b)(7) is deleted in its entirety and Section 6(b)(8) is
renumbered to be Section 6(b)(7).

     All terms and conditions of the Employment Agreement (except as
specifically set forth in this Amendment) will remain in full force and effect.
This Amendment may be executed in counterparts, each of which will constitute an
original and all of which, when taken together, will constitute one agreement.

            Very truly yours,
      /s/ Jay A. Lentz       Senior Vice President-Human Resources           

BY SIGNING THIS AMENDMENT, I HEREBY CERTIFY THAT I (A) HAVE RECEIVED A COPY OF
THIS AMENDMENT FOR REVIEW AND STUDY BEFORE SIGNING IT, (B) HAVE READ THIS
AMENDMENT CAREFULLY BEFORE SIGNING IT, (C) HAVE HAD SUFFICIENT OPPORTUNITY TO
REVIEW THE AMENDMENT WITH ANY ADVISOR I DESIRED TO CONSULT, INCLUDING LEGAL
COUNSEL, (D) HAVE HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING IT TO ASK ANY
QUESTIONS ABOUT THIS AMENDMENT AND HAVE RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS, AND (E) UNDERSTAND MY RIGHTS AND OBLIGATIONS UNDER THIS
AMENDMENT.
Accepted and agreed to:

     
/s/ Matthew E. Rubel
 
Matthew E. Rubel
June 4, 2007
   

2